Citation Nr: 1713163	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

2. Entitlement to service connection for a left leg disability, to include the left hip, knee, and ankle.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1984 as well as from May 1, 1992 to May 9, 1992 while a member of the California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an October 2012 decision, the Board denied the Veteran's claim for service connection for rheumatoid arthritis.  It then remanded the claims of service connection for an acquired psychiatric disorder and service connection for a left leg disability for further development.  

In August 2014, the Board again remanded the case for additional development.  Specifically, the Board requested the Agency of Original Jurisdiction (AOJ) to: (1) obtain updated VA treatment records dated since October 2013; (2) provide the Veteran and her attorney with a copy of her service treatment records (STRs) dated from January 1982 to May 1984; and (3) provide the Veteran another VA psychiatric examination to determine the etiology of each present psychiatric disorder.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran has PTSD that has been medically attributed to in-service personal assault; the occurrence of the personal assault is supported by evidence of behavior changes.

2. The evidence of record fails to demonstrate that the Veteran's left leg condition is a result of service or is otherwise etiologically related to service.

CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2016).

2. The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was sent to the Veteran in September 2007.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate her claim and affording her multiple VA examinations to assess the severity of any identified disabilities during the time period in question.  There is no evidence suggesting that additional examinations are in order.

The Board also finds that the actions requested in the October 2012 and August 2014 Board remands have been undertaken.  Specifically, the AOJ obtained updated VA treatment records as well as additional examinations regarding the claimed left leg disability and psychiatric disorder, including PTSD and depression.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice.

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD, 
Bipolar Disorder, and Depression

The Veteran contends that she was sexually assaulted on three occasions in service and, overall, experienced an environment of sexual harassment during her service experience, causing PTSD.  Following a review of the record, the Board finds that service connection for PTSD, based upon in-service personal assault, is warranted.  Accordingly, as explained below, the Board will grant the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether the Veteran has a present diagnosis of PTSD, the Board acknowledges that mental health professionals are experts, are presumed to know the DSM requirements applicable to their practice, and to have taken the DSM requirements into account in providing a PTSD diagnosis.  As such, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140.

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

First, the Board finds that there is adequate medical evidence diagnosing the Veteran with PTSD.  Specifically, the Veteran was diagnosed with PTSD by two private clinicians.  In his January 2017 opinion, Dr. Levy diagnosed the Veteran with PTSD pursuant to the DSM-V criteria.  Dr. Levy interviewed the Veteran and based his opinion upon (1) family statements regarding the Veteran's behavior, (2) a review of the Veteran's claims file, and (3) the Veteran's current observable symptoms.  

Similarly, in her February 2014 opinion, Dr. Gomez diagnosed the Veteran with chronic PTSD as well as bipolar II disorder.  Dr. Gomez reached this conclusion after reviewing the Veteran's claims file and conducting an interview with the Veteran.

The diagnoses provided by Dr. Levy and Dr. Gomez are also substantiated in the VA treatment records associated with the claims file.  Specifically, during an initial evaluation for mental health treatment in August 2007, the Veteran recounted a history of abuse during military service.  The clinician's diagnosis of the Veteran included military sexual trauma (MST).  Similarly, a September 2009 VA treatment record relays a diagnosis of chronic PTSD secondary to MST.

Likewise, June 2010 VA treatment records indicate that the Veteran became involved in a PTSD program for about a year to treat the consequences of multiple sexual assaults in service.  An assessment of the Veteran included sexual abuse as an adult.

In making this determination that the Veteran currently has PTSD, the Board is cognizant that the Veteran was afforded multiple VA examinations to assess her mental health condition-all of which did not provide a diagnosis of PTSD.  During a September 2016 VA examination, the examiner diagnosed the Veteran with unspecified bipolar.  The examiner stated that the Veteran did not have PTSD because there were no markers in the Veteran's STRs and no treatment for PTSD or any other mental condition in service.  

However, the Board finds the September 2016 VA examiner's diagnosis flawed primarily for two reasons.  In her opinion, the examiner did not comment upon multiple lay statements from the Veteran's mother, sister, brother, and friend associated with the claims file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, although the September 2016 VA examiner addressed Dr. Gomez's February 2014 opinion, the examiner stated Dr. Gomez's report lacked clarity as to whether supporting psychological testing was done in support of her diagnosis.  The examiner also speculated that Dr. Gomez's opinion was only based on a clinical interview.

But, as stated previously, as a mental health professional, Dr. Gomez is presumed to know the DSM requirements applicable to her practice and, as such, her diagnosis was presumed to be adequate.  See Cohen, 10 Vet. App. at 140.  Nevertheless, for the reasons discussed above, the Board assigns a lesser probative value to the September 2016 VA examiner's opinion.

Similarly, during an October 2013 VA examination, the examiner concluded that the Veteran did not have any diagnosis that conformed to the applicable DSM criteria.  Rather, the examiner diagnosed the Veteran with mood disorder not otherwise specified.  In support of her determination that the Veteran did not meet the diagnostic criteria for any current mental disorder, the examiner classified the diagnoses and symptoms of PTSD contained within the Veteran's VA treatment records as "isolated."  Additionally, the examiner commented that she found it significant that the Veteran's STRs lacked any mental health treatment and that the Veteran was not diagnosed with a mood disorder until 1997.  The Board assigns a lesser value to the October 2013 VA examiner's opinion because-similar to the September 2016 VA examiner's opinion-her opinion partially relied upon a lack of treatment documented in the Veteran's STRs and did not discuss lay evidence contained within the record.

Next, the Board finds that there is credible supporting evidence that the claimed in-service sexual assaults occurred.  Throughout the course of her appeal, the Veteran has repeatedly relayed three incidents of MST.  Specifically, the Veteran has repeatedly recounted the following events of MST: (1) being sexually assaulted by male soldiers in March or April 1982 in barracks while the she was recovering from a leg injury; (2) being sexually assaulted in about April or May 1982 by a male orderly when she was hospitalized to have impacted wisdom teeth removed; and (3) being sexually assaulted in 1983 when she was three months pregnant.  In regard to the third MST event, in an October 2007 statement, the Veteran explained that she was walking outdoors with a male soldier and fell when the accompanying soldier proceeded to get on top of her and sexually assault her.

Regarding the first incident of MST claimed by the Veteran, the record contains a July 2012 statement by J.K., the Veteran's brother.  J.K. stated that the Veteran had come home from service with a cast on her leg.  The Veteran told J.K. that she had gotten injured on duty and that some fellow soldiers attacked her in the barracks.  Notably, J.K. did not assign an approximate date when this incident occurred.

Similarly, in a May 2010 statement, the Veteran's sister, C.H.-a practical nurse-stated that prior to service, the Veteran was healthy, skinny, and had healthy relationships with men.  After service, C.H. stated that the Veteran has had nightmares, gained weight, and has had bad relationships with men.  C.H. also stated that around 1985, the Veteran told her that she was assaulted by two soldiers some time during service.  

The Veteran's STRs and service personnel records document treatment for a leg injury in service.  Specifically, in an April 1982 STR from the physical therapy clinic at Fort Jackson, South Carolina the Veteran complained of left knee pain after being kicked in the knee.  

Comparatively, regarding the incident when the Veteran was receiving treatment for her wisdom teeth, her STRs contain a record from May 1982 indicating that the Veteran was hospitalized for removal of her lower left wisdom tooth.  Additionally, in a May 2008 statement, the Veteran's mother, M.K., stated that prior to service, the Veteran taught Sunday school and was extremely athletic.  M.K. recalled that in June 1982, the Veteran came home from Fort Belvoir and told M.K. about sexual trauma at the hospital where she was getting her wisdom teeth removed.  M.K. concluded that since discharge, the Veteran called her in terror, and is generally afraid of everything. 

Next, regarding the third incident of sexual assault that occurred outdoors while she was pregnant, in his January 2017 report, Dr. Levy indicated that an April 1984 STR indicating a test for gonorrhea was a marker for MST.

In assessing the likelihood of actual occurrence of MST, in his January 2017 report, Dr. Levy stated that per corroborating lay statements, a lack of mental health issues noted upon entry into service, as well as behavioral changes documented after service-i.e. the Veteran's divorce from her first husband due to sexual intimacy issues; the Veteran seeking and receiving mental health treatment post-discharge; weight gain; STD screenings; and the Veteran being transferred in service-it was his professional opinion that the Veteran experienced sexual trauma in service.  Accordingly, although in its August 2014 remand, the Board noted concern due to the Veteran's inconsistencies in describing her events of MST, the Board is satisfied that, at the present time, the record contains sufficient credible supporting evidence that MST occurred.  

Lastly, moving to an adequate link between the Veteran's current PTSD and her MST, in his January 2017 report, Dr. Levy opined that the Veteran's current PTSD was at least as likely as not the result of MST.  Dr. Levy explained that the Veteran had experienced continued sexual harassment in service and three episodes of sexual assault.  Dr. Levy concluded that per his interview with the Veteran, as well as statements from family members contained within the record, the Veteran lacked a history of mental health treatment or issues prior to active duty.  Rather, her PTSD symptoms manifested after discharge.

The Board also notes that Dr. Levy addressed the issue of pre-service sexual assault that was raised by the Board in its August 2014 remand.  Specifically, in a May 1995 treatment record from Dr. Kellogg, the Veteran reported being sexually abused as a child.  Dr. Levy acknowledged this fact in his opinion but concluded that this pre-service incident was insufficient in and of itself to cause PTSD because: (1) statements from family members noted well-adjusted behavior prior to service; (2) the Veteran's entrance examination noted no psychological problems; and (3) the Veteran's current PTSD symptoms of nightmares and intrusive memories related to sexual trauma experienced in service as opposed to pre-service.

Likewise, in her February 2014 opinion, Dr. Gomez opined that the Veteran's PTSD was at least as likely as not related to MST.  Dr. Gomez explained that the Veteran did not have a mental health disorder noted prior to service.  However, the Veteran experienced drastic behavioral changes after service.

In short, in light of the competent and credible opinions of Dr. Levy and Dr. Gomez, the Board finds that the Veteran presently has PTSD medically attributed to credible incidents of in-service sexual assault.  As a result, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).

Service Connection for a Left Leg Disability, to Include the 
Left Lip, Knee, and Ankle

As stated previously, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In light of the above principles, after carefully reviewing the record, the Board finds that the Veteran's left leg disability is not a result of service or otherwise etiologically related to service.  Accordingly, as explained below, the Board will deny the Veteran's claim.

At the outset, the Board finds that the Veteran has a current disability.  Specifically, during a February 2010 VA examination, the Veteran was diagnosed with a left ankle strain, a left knee strain, and a left hip strain.  Likewise, during an October 2013 VA examination, the Veteran was diagnosed with a left ankle sprain, left knee sprain, and a left knee sprain.  Additionally, in VA treatment records from November 2011 and April 2010, the Veteran was diagnosed with undifferentiated inflammatory arthropathy with prominent enthesopathy of the left knee as well as left ankle pain with an unknown etiology.

Next, the Board finds that the Veteran experienced left leg injuries in service.  Although the Board does not find evidence of an injury caused by a fellow soldier dropping a grenade during basic training-as the Veteran described in an October 2007 statement-the Veteran's STRs contain the following occurrences: (1) a left knee contusion in April 1982 caused by a kick to the knee whereby the Veteran fell and twisted her knee and left ankle, and (2) a left ankle sprain in June 1982 where the Veteran was given crutches after stepping in a pothole while running.  As such, the remaining question is whether the Veteran's current left leg injury is related to her injuries in service.

On this question, the February 2010 VA examiner opined that the Veteran's current left knee and left hip conditions were not related to service as-other than the incident in April 1982-there were no injuries to the Veteran's left knee or hip recorded during basic training.  The examiner focused upon this time period because the Veteran explained that she had injured her left leg after hitting a retaining wall during basic training.  Additionally, the examiner determined that in regard to the Veteran's left knee, chronicity could not be established-although the Veteran had been diagnosed by VA clinicians with undifferentiated inflammatory arthopathy-because in August 2007, the Veteran complained of pain in her knee of 7 to 8 years' duration, indicative of an onset more than 18 years after active duty service.

In regard to the Veteran's left ankle disability, the examiner opined that he could not relate the Veteran's current condition to events in service without resorting to speculation.

Turning to the October 2013 VA examination, the examiner opined that the Veteran's present left knee, hip, and ankle disabilities were less likely than not caused by service.  The examiner explained that the Veteran was treated in service for an inversion ankle sprain-not a dislocation-and for a knee contusion which improved with treatment.  The examiner stated that x-rays showed no degenerative conditions.  Finally, the examiner indicated that the Veteran may have symptoms in her left knee, hip, and ankle due to her rheumatological diagnosis, but rheumatological disorders are not caused by traumatic events-indicating that the examiner took into account the Veteran's description of being injured during basic training due to a grenade explosion.

The Board finds the February 2010 and October 2013 opinions adequate for adjudicative purposes.  Specifically, the opinions: (1) were based upon consideration of the Veteran's medical history; (2) described the Veteran's disabilities in sufficient detail; and (3) supported their conclusion with analyses.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Other than the opinions provided by the September 2010 and October 2013 VA examiners, there are no other competent adequate etiological opinions of record.  Accordingly, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).
  

ORDER

Service connection for PTSD is granted.

Service connection for a left leg disability, to include the left hip, knee, and ankle, is denied



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


